ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was issued in this cause on March 20, 1973 (275 So.2d 293) affirming the judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment by certiorari, the Supreme Court’ of Florida by its opinion and judgment filed January 31, 1974 (290 So.2d 20) and mandate now lodged in this court quashed this court’s judgment with directions;
Now, therefore, it is ordered that the mandate of this court heretofore issued in this cause on April 18, 1973 is withdrawn, the opinion and judgment of this court filed herein on March 20, 1973 is Vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the final judgment of the circuit court appealed from is set aside and the cause is remanded to the trial court for further hearing and proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, F.A.R. 32 F.S.A.).